NO. 07-10-0482-CV

                            IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                  AT AMARILLO

                                    PANEL D

                               FEBRUARY 25, 2011

                        ______________________________


                        CHANCE W. FARNSWORTH, APPELLANT

                                      V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

               FROM THE 47[TH] DISTRICT COURT OF RANDALL COUNTY;

                   NO. 15,407-A; HONORABLE DAN SCHAAP, JUDGE

                        _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
                              MEMORANDUM OPINION
	Appellant, Chance W. Farnsworth, filed a notice of appeal challenging an order entered by the trial court authorizing withdrawal of funds from his inmate account for costs expended in the prosecution of a case for aggravated kidnapping, enhanced, in 2004.  By letter from this Court dated January 4, 2011, Appellant was notified that neither the required filing fee of $175 nor an affidavit of indigence in compliance with Rule 20.1(c) of the Texas Rules of Appellate Procedure had been provided.  Appellant was admonished that failure to comply on or before February 3, 2011, might result in dismissal of his appeal.  Tex. R. App. P. 42.3(c).  Appellant did not respond to this Court's notice.  Neither did he pay the required filing fee or file an affidavit of indigence.
	Accordingly, this appeal is dismissed, without prejudice, for failure to comply with an order from this Court.
							Patrick A. Pirtle
							      Justice